Dissenting Opinion by
President Judge Crumlish, Jr.:
I vigorously dissent.
I agree that a time extension to appeal should be granted where the delay is caused by the non-negligent failure of the appellant’s counsel to file timely. See Bass v. Commonwealth, 485 Pa. 256, 401 A.2d 1133 (1979). I cannot, however, reasonably conclude that the instant failure was non-negligent.
I refer to the Code of Professional Responsibility1 for direction. An attorney is instructed “to become and remain proficient in his practice and should accept employment only in matters which he is or intends to become competent to handle.” Ethical Consideration 6-1. (Emphasis added.) Upon accepting employment, an attorney is directed to undertake the study necessary to qualify himself and “to prepare adequately for and give appropriate attention to his legal work.” Ethical Consideration 6-4. Further, an attorney is expressly admonished not to “[hjandle a legal matter without preparation adequate enough in the circumstances.” Disciplinary Bule 6-101. It is impossible to ignore these directives when analyzing this case. As the majority concedes, an attorney must be familiar with the well-settled procedural rules. This unfamiliarity with the everyday tools of his trade demonstrates the most basic — and blatant — disregard of an attorney’s sworn duty to represent competently his client’s interest.
*154Although I agree in principle with Layton and Gill, cited by the majority, these cases involved pro se appellants who generally are not conversant with the procedural rules, hence the oases are distinguishable. Where, as in this case, the appellant has the benefit of privately-retained counsel, I would not depart from the accepted principle that reliance upon assurances generally is not legally sufficient to extend time limits. See Commonwealth v. Philadelphia Eagles, Inc., 437 Pa. 25, 261 A.2d 309 (1970). The only proper reliance is upon the statutory wording, and Tarlo, through her counsel, acted at her peril by relying on misinformation supplied by someone else, albeit in good faith. By allowing this appeal nunc pro tunc, where the appellant’s counsel clearly has disregarded his professional responsibility, the majority is excusing (if not rewarding) this failure to represent completely his client’s interest.
I would affirm the court below.

 Adopted by the Pennsylvania Supreme Court, February 27, 3974.